Case 2:18-cv-00098-SPC-MRM Document 65 Filed 03/13/20 Page 1 of 3 PageID 1619



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

 WILNER JEAN-PIERRE,

        Plaintiff,

 v.                                                   Case No.: 2:18-cv-98-FtM-38MRM

 NAPLES COMMUNITY HOSPITAL,
 INC.,

        Defendant.
                                              /

                             REPORT AND RECOMMENDATION

        Before the Undersigned is Defendant’s Verified Motion to Tax Costs. (Doc. 57). Also

 before the Court is Defendant’s Bill of Costs. (Doc. 58). Plaintiff filed a Memorandum of Law

 in Opposition to Defendant’s Motion to Tax Costs. (Doc. 63). For the reasons set forth herein, it

 is respectfully recommended that Defendant’s Verified Motion to Tax Costs (Doc. 57) be

 GRANTED.

                                           DISCUSSION

        The Court entered summary judgment in favor of Defendant (Docs. 55, 56) and

 Defendant now requests the Court tax costs against Plaintiff in the amount of $5,886.70. (Doc.

 57 at 2). Plaintiff objects only to one aspect of Defendant’s motion, and that is Defendant’s

 attempt to tax $1,687.50 for Defendant’s portion of the mediation costs. (Doc. 63 at 1 n.1). The

 sole issue before the Court, therefore, is whether a party may tax mediation costs.

        The Supreme Court has made clear “absent explicit statutory authority or contractual

 authorization . . . federal courts are bound by the limitations set out in 28 U.S.C. § 1821 and §

 1920” when awarding taxable costs. Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437,

 445 (1987). “[I]t is well settled within the Middle District [of Florida] that costs associated with
Case 2:18-cv-00098-SPC-MRM Document 65 Filed 03/13/20 Page 2 of 3 PageID 1620



 mediation, even court-ordered mediation, are not recoverable under section 1920.” Tempay Inc.

 v. Biltres Staffing of Tampa Bay, LLC, No. 8:11-cv-2732-T-27AEP, 2013 WL 6145533, at *6

 (M.D. Fla. Nov. 21, 2013); see also Brownfield v. City of Lake City, 3:16-cv-1433-J-34JRK,

 2018 WL 4190146, at *2 (Aug. 9, 2018); see also Lane v. G.A.F. Material Corp., No. 8:11-cv-

 2851-T-30TBM, 2013 WL 1881298, at *2 (M.D. Fla. May 3, 2013). “Mediation costs are

 recoverable, however, where the case management and scheduling order provides that they may

 be taxed upon the prevailing party’s motion.” GP by & through JP v. Lee Cty. Sch. Bd., No.

 2:15-cv-728-FtM-38CM, 2018 WL 3118387, at *3 (M.D. Fla. June 8, 2018), report and

 recommendation adopted, No. 2:15-cv-728-FtM-38CM, 2018 WL 3105245 (M.D. Fla. June 25,

 2018).

          Here, Plaintiff raises no objection to Defendant’s otherwise appropriately documented

 and compensable costs (Doc. 58) except for the above-mentioned $1,687.50 for mediation (Doc.

 63 at 2). The Case Management and Scheduling Order, however, expressly provides for costs in

 this situation:

                   The mediator shall be compensated as per Local Rule 9.02(f), or at
                   a rate stipulated by the parties in advance of mediation and borne
                   equally by the parties. Upon motion of the prevailing party, the
                   party’s share may be taxed as costs in this action.

 (Doc. 19 at 13, Section I.V.(E)). While Plaintiff is correct in arguing that mediation costs are not

 taxable under § 1920 (see Doc. 63 at 2), this Court routinely taxes mediation costs when

 provided for in the Case Management and Scheduling Order. See, e.g., Palmer v. Johnson, No.

 2:09-cv-604-FtM-29DNF, 2012 WL 4512918, at *4 (M.D. Fla. Oct. 2, 2012). Therefore,

 Defendant, as the prevailing party, is entitled to tax its portion of the mediation costs.




                                                   2
Case 2:18-cv-00098-SPC-MRM Document 65 Filed 03/13/20 Page 3 of 3 PageID 1621



                                            CONCLUSION

           Accordingly, the Undersigned RESPECTFULLY RECOMMENDS that the Verified

 Motion of Defendant to Tax Costs (Doc. 57) be GRANTED and Plaintiff be taxed costs totaling

 $5,886.70.

           RESPECTFULLY RECOMMENDED in Chambers in Ft. Myers, Florida on March

 13, 2020.




                                        NOTICE TO PARTIES

           A party has fourteen days from this date to file written objections to the Report and

 Recommendation’s factual findings and legal conclusions. A party’s failure to file written

 objections waives that party’s right to challenge on appeal any unobjected-to factual finding or

 legal conclusion the district judge adopts from the Report and Recommendation. See 11th Cir.

 R. 3-1.




 Copies furnished to:


 Counsel of Record
 Unrepresented Parties




                                                    3
